Exhibit 10.11.1

CHART INDUSTRIES, INC.

AMENDMENT

TO

EMPLOYMENT AGREEMENT

This Amendment (the “Amendment”) to the Employment Agreement (“Agreement”) dated
February 26, 2008 by and between Chart Industries, Inc. (the “Company”) and
Matthew J. Klaben (“Executive”) is effective January 1, 2009.

WITNESSETH:

WHEREAS, the Company desires to bring the Agreement into documentary compliance
with the final rules governing nonqualified deferred compensation under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the Treasury Department regulations promulgated thereunder, and to make other
changes it deems necessary or advisable; and

WHEREAS, the parties reserved the right to amend the Agreement pursuant to
Section 13.c thereof.

NOW, THEREFORE, pursuant to Section 13.c of the Agreement, and effective as of
January 1, 2009, the parties hereby amend the Agreement as follows:

1. Section 9.b of the Agreement is deleted in its entirety and the following
Section 9.b is substituted in lieu thereof:

“b. All determinations required to be made under this Section 9, including
whether an Excise Tax is payable by Executive and the amount of such Excise Tax
and whether a reduction in the Payment is to be made and the amount of such
Excess Amount, if any, shall be made by a nationally recognized accounting firm
proposed by the Company and reasonably acceptable to Executive (which accounting
firm shall be the “Accounting Firm” hereunder). The Company or Executive shall
direct the Accounting Firm to submit its determination and detailed supporting
calculations to both the Company and Executive within 30 calendar days after the
Date of Termination, if applicable, and any other time or times as may be
requested by the Company or Executive. The Company shall pay Executive’s
payments under Section 8 hereof, as reduced or not reduced pursuant to the final
determination of the Accounting Firm and Subsection 9(a) above, no later than
the time otherwise required hereunder. If the Accounting Firm determines that no
Excise Tax is payable by Executive, it shall, at the same time as it makes such
determination, furnish the Company and Executive an opinion that Executive has
substantial authority not to report any Excise Tax on Executive’s federal, state
or local income or other tax return.”

2. Section 13.g of the Agreement is deleted in its entirety and the following
Section 13.g is substituted in lieu thereof:

 

1



--------------------------------------------------------------------------------

“g. Set-Off; No Mitigation. The Company’s obligation to pay Executive the
amounts provided and to make the arrangements provided hereunder shall be
subject to set-off, counterclaim or recoupment of amounts owed by Executive to
the Company or its affiliates (the “debt”), where such debt is incurred in the
ordinary course of the service relationship between Executive and the Company,
the entire amount of reduction in any of the Company’s taxable years does not
exceed $5,000 and the reduction is made at the same time and in the same amount
as the debt otherwise would have been due and collected from Executive.
Executive shall not be required to mitigate the amount of any payment provided
for pursuant to this Agreement by seeking other employment.”

3. Sections 13.o and 13.p of the Agreement are deleted in their entirety and the
following Sections 13.o and 13.p are substituted in lieu thereof:

“o. Compliance with Section 409A. Notwithstanding anything herein to the
contrary, (i) if at the time of Executive’s Termination of Employment with the
Company Executive is a “specified employee” as defined in Section 409A of the
Code, and the deferral of the commencement of any payments or benefits otherwise
payable hereunder as a result of such Termination of Employment is necessary in
order to prevent the imposition of any accelerated or additional tax under
Section 409A of the Code, then the Company will defer the commencement of the
payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to Executive) until the
date that is six months following Executive’s Termination of Employment with the
Company (or the earliest date as is permitted under Section 409A of the Code),
(ii) any reimbursements provided under the Agreement, including, but not limited
to, in Sections 2.c, 8.a.(iii)(C) and 13(p), shall be made no later than the end
of Executive’s taxable year following Executive’s taxable year in which such
expense was incurred; in addition, the amounts eligible for reimbursement, or
in-kind benefits to be provided, during any one taxable year under this
Agreement may not affect the expenses eligible for reimbursement in any other
taxable year under this Agreement, and (iii) if any other payments of money or
other benefits due to Executive hereunder could cause the application of an
accelerated or additional tax under Section 409A of the Code, such payments or
other benefits shall be deferred if deferral will make such payment or other
benefits compliant under Section 409A of the Code, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner,
determined by the Board or any duly authorized committee thereof, that does not
cause such an accelerated or additional tax or result in an additional cost to
the Company. The Company shall consult with Executive in good faith regarding
the implementation of the provisions of this Section 13(o); provided that
neither the Company nor any of its employees or representatives shall have any
liability to Executive with respect thereto.

p. Enforcement Costs. The Company is aware that upon the occurrence of a Change
in Control the Board of Directors or a shareholder of the Company may then cause
or attempt to cause the Company to refuse to comply with its obligations under
this Agreement, or may cause or attempt to cause the Company to institute, or
may institute, litigation or arbitration seeking to have this Agreement declared
unenforceable, or may take, or attempt to take, other action to deny Executive
the benefits intended under this Agreement. In these circumstances, the purpose
of this Agreement could be frustrated. It

 

2



--------------------------------------------------------------------------------

is the intent of the Company that Executive not be required to incur the
expenses associated with the enforcement of Executive’s rights under this
Agreement by litigation, arbitration or other legal action because the cost and
expense thereof would substantially detract from the benefits intended to be
extended to Executive hereunder, nor be bound to negotiate any settlement of
Executive’s rights hereunder under threat of incurring such expenses.
Accordingly, if at any time following a Change in Control, it should appear to
Executive that the Company has failed to comply with any of its obligations
under this Agreement or the Company or any other person takes any action to
declare this Agreement void or unenforceable, or institutes any litigation,
arbitration or other legal action designed to deny, diminish or recover from
Executive the benefits intended to be provided to Executive hereunder, and
Executive has complied with all of Executive’s obligations under Sections 10 and
11, then the Company irrevocably authorizes Executive from time to time to
retain counsel of Executive’s choice at the expense of the Company as provided
in this Section 13(p) to represent Executive in connection with the initiation
or defense of any litigation, arbitration or other legal action, whether by or
against the Company or any Director, officer, shareholder or other person
affiliated with the Company, in any jurisdiction. The Company’s obligations
under this Section 13(p) shall not be conditioned on Executive’s success in the
prosecution or defense of any such litigation, arbitration or other legal
action. Notwithstanding any existing or prior attorney-client relationship
between the Company and such counsel, the Company irrevocably consents to
Executive entering into an attorney-client relationship with such counsel, and
in that connection the Company and Executive agree that a confidential
relationship shall exist between Executive and such counsel. The reasonable fees
and expenses of counsel selected from time to time by Executive as hereinabove
provided shall be paid or reimbursed to Executive by the Company on a regular,
periodic basis no later than 30 days after presentation by Executive of a
statement or statements prepared by such counsel in accordance with its
customary practices, up to a maximum of $250,000 per year for each of the two
years following the year in which the Change in Control occurs, provided that
Executive presents such statement(s) no later than 30 days prior to the end of
Executive’s taxable year following the year in which such expenses were
incurred. Notwithstanding the foregoing, this Section 13(p) shall not apply at
any time unless a Change in Control has occurred.”

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the day and year first above written.

 

CHART INDUSTRIES, INC.

(“Company”)

   

MATTHEW J. KLABEN

(“Executive”)

By:  

/s/    Mark H. Ludwig

   

/s/    Matthew J. Klaben

Name:   Mark H. Ludwig       Title:   Vice President – Human Resources      

 

3